Citation Nr: 0935221	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  03-18 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to 
January 1957 and from August 1962 to May 1965.  He died in 
July 2002.  The appellant is the Veteran's surviving spouse.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which continued a noncompensable rating 
for bilateral hearing loss for the purposes of accrued 
benefits.

This matter was previously remanded by the Board in December 
2004 for additional development.  That development has been 
completed, and the case is once again before the Board for 
review.


FINDINGS OF FACT

1.  At the time of his death in July 2002, the Veteran had a 
pending claim of entitlement to an increased rating for 
bilateral hearing loss.

2.  There is no competent evidence of an increase in the 
Veteran's bilateral hearing loss during the appeal period 
relevant to the Veteran's claim for increase.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bilateral hearing loss, for the purposes of accrued benefits, 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.400(o)(2), 
3.1000, 4.1, 4.2, 4.6, 4.85, 4.86, Diagnostic Code 6100 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the appellant's claim, a 
letter dated in December 2002 was sent to the appellant in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The appellant was 
notified of what information and evidence that VA will seek 
to provide and what information and evidence the appellant 
was expected to provide, and that VA would assist her in 
obtaining evidence, but that it was her responsibility to 
provide VA with any evidence pertaining to her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The appellant was not notified of what 
evidence was necessary to substantiate her claim for accrued 
benefits.

In October 2005, an additional letter was sent to the 
appellant notifying her of the evidence necessary to 
substantiate her claim for accrued benefits.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the October 
2005 letter.  Although the notice letter was not sent before 
the initial RO decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
given ample time to respond, but the claim was then 
readjudicated in a SSOC in July 2009 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  See Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the United States 
Court of Appeals for Veterans Claims (Court) to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

The Veteran's service treatment records and VA treatment 
records have been associated with the claims file.  The 
appellant informed VA via telephone that the Veteran did not 
receive treatment from any private health care providers.  
See June 2009 Report of Contact.

VA also obtained a medical opinion in this case.  For the 
reasons discussed below, the Board finds that consideration 
of this opinion is not appropriate in light of the applicable 
law, and that the appellant is not prejudiced by the lack of 
consideration afforded to this opinion.

VA has provided the appellant with opportunity to submit 
evidence and arguments in support of his claim.  The 
appellant and her representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.

B.  Applicable Law

Accrued benefits are defined as "periodic monetary benefits 
. . . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ." 38 U.S.C.A. § 
5121(a) (West 2002 & Supp. 2008); 38 C.F.R. 3.1000 (a) 
(2008).  Moreover, an "[a]pplication for accrued benefits 
must be filed within one year after the date of death."  38 
C.F.R. § 3.1000 (c) (2008).  The appellant's claim was timely 
filed.

In Jones v. West, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) concluded that, "for a surviving 
spouse to be entitled to accrued benefits, the veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision."  Jones, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  
The Federal Circuit noted that "a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own 
application." Id at 1300.

The Board notes that the statute governing accrued benefits 
was amended in January 2003 to eliminate the prior two-year 
restriction on the payment of accrued benefits.  The revision 
to the statute applies only to deaths occurring on or after 
the date of enactment, which was December 16, 2003.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003). 
 
The Veteran died in July 2002, before the date of enactment.  
Therefore, the appellant's claim is not considered under the 
amended version of 38 U.S.C.A. § 5121(a) which repealed the 
two-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of an award for accrued 
benefits. 

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Thus, in the adjudication of a claim for 
accrued benefits, the claimant is bound by the same legal 
requirements to which the Veteran would have been bound had 
he survived to have his claims finally decided.

Accrued benefits include those the veteran was entitled to at 
the time of death under an existing rating or the evidence 
physically or constructively of record at the time of the 
veteran's death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 
13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  Thus, 
the appellant cannot furnish additional evidence that could 
be used to substantiate her claim, and VA could not develop 
additional evidence that would substantiate the claims of 
entitlement to accrued benefits. "Evidence in the file at 
date of death" means evidence in VA's possession on or 
before the date of the beneficiary's death, even if such 
evidence was not physically located in the VA claims folder 
on or before the date of death. 38 C.F.R. § 3.1000(d)(4); see 
also Hayes v. Brown, 4 Vet. App. 353 (1993).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ratings.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the appellant.  38 C.F.R. § 4.3.

At the time of his death, the Veteran had a pending increased 
rating claim for his service-connected bilateral hearing 
loss.  See March 2002 Informal Claim.  He had previously been 
assigned a noncompensable rating.  Unfortunately, the Veteran 
died before he was able to submit evidence or undergo an 
examination for an increase in his hearing loss disability.  

The Veteran had a prior claim for an increased rating for his 
hearing loss denied in an October 1982 rating decision.  
Evaluations for bilateral hearing loss under the criteria in 
effect prior to December 18, 1987, ranged from noncompensable 
to 80 percent based on organic impairment of hearing acuity.  
Hearing impairment was measured either by controlled speech 
reception tests as measured by speech reception decibel loss 
and the percentage of discrimination, or by puretone 
audiometry as measured at the frequencies 500, 1000, and 2000 
hertz.  38 C.F.R. § 4.85 (1983).  If controlled speech 
reception tests were used, the findings are first applied to 
Table VI, to obtain a literal designation of hearing 
impairment in each ear, with six categories identified from A 
to F.  The literal designation or the puretone average would 
then be applied to Table VII to obtain the percentage rating.  
38 C.F.R. § 4.85 and Part 4, Diagnostic Codes 6277 to 6297, 
effective prior to December 18, 1987.

Prior records show the Veteran was examined in October 1982.  
Puretone thresholds based on air conduction, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
70
95
LEFT
5
5
15
75
75

Speech audiometry revealed speech discrimination ability of 
96 percent in the right ear and of 92 in the left ear, based 
on the W-22 word recognition test.  The average speech 
reception decibel loss in the right ear was 6.  The average 
speech reception decibel loss in the left ear was 12.  Under 
the criteria in effect in October 1982, the Veteran's right 
and left hearing loss fit the criteria for a designation of 
"A."  Under Diagnostic Code 6297, this results in a 
noncompensable rating.  Therefore, the RO correctly evaluated 
the level of Veteran's hearing in its October 1982 rating 
decision.

Under the current criteria, evaluations of hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC), and the average 
hearing threshold, as measured by puretone audiometric tests 
in the frequencies 1000, 2000, 3000 and 4000-Hertz.  The 
rating schedule establishes 11 auditory acuity Levels, 
designated from Level I for essentially normal hearing acuity 
through Level XI for profound deafness.  An examination for 
hearing impairment for VA purposes must be conducted by a 
State-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and puretone 
audiometric test.  Examinations will be conducted without the 
use of hearing aids.  See 38 C.F.R. § 4.85(a).  Under 38 
C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment, based upon 
a combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000-Hertz, divided by 
four.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d).  Table VII (Percentage Evaluations for Hearing 
Impairment, also referred to as Diagnostic Code 6100) is used 
to determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000-Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) 
further provide that, when the puretone threshold is 30 
decibels or less at 1000-Hertz, and 70 decibels or more at 
2000-Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).  Each ear will be 
evaluated separately.

The Veteran was most recently treated for his hearing loss in 
October 1996.  He complained of decreased hearing.  Puretone 
thresholds based on air conduction, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
15
80
95
LEFT
10
15
30
75
90

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 56 percent in the left ear 
based on the Maryland CNC word recognition test.  The average 
hearing loss in the right ear was 53.75 decibels [25 + 15 + 
80 + 95 = 215, 215/4 = 53.75].  The average hearing loss in 
the left ear was 52.5 decibels [15 + 30 + 75 + 90 = 210, 
210/4 = 52.5].  The treating audiologist stated that test 
results indicated a severe-profound high frequency 
sensorineural hearing loss in the 3K-8KHz range bilaterally.  
The Veteran received hearing aids.  The appellant argued that 
this evaluation is evidence of the increase in the Veteran's 
hearing loss.  See April 2003 Notice of Disagreement; June 
2003 VA Form 9.

A VA opinion was provided in June 2007.  The examiner 
reviewed the claims file and treatment records.  The 
examiner's report contained a summary of both the Veteran's 
history of noise exposure in service and post-service, as 
well as the audiological findings listed above.   The 
examiner stated that a comparison of frequency-specific 
testing accomplished in October 1996 did not reveal 
significant changes in thresholds from those obtained at 
testing in October 1982, beyond the normal test/retest 
differences expected given the lapse of 14 years.  This 
stability of thresholds was consistent with the accepted 
opinion that hearing loss due to noise does not progress 
after exposure to the noise source is discontinued, except 
for the shift associated with normal aging.  He further 
stated that the difference in word recognition scores 
obtained in 1982 are more consistent with the Veteran's 
hearing levels than the scores in 1996.  The examiner noted 
stated testing in 1982 was performed for the purposes of 
compensation, and therefore the test consisted of full lists 
of Maryland CNC's, with a search for PB max, or the level of 
presentation producing the best performance on the task.  No 
such search was accomplished in 1996 because that testing was 
only to ascertain the Veteran's thresholds for dispensing 
amplification.  The Board notes, however, that the 1982 
examination included evaluation based on the W-22 word 
recognition test, not the Maryland CNC test.  The examiner 
went on to state that review of the Veteran's responses 
revealed that he correctly identified those target words to 
which he responded, and his poorer than expected score was 
based predominantly on the large number of words that he, for 
whatever reason, declined to attempt.  The examiner stated 
that, for compensation purposes, such responses would not 
have been deemed a suitable effort for rating purposes.  In 
the examiner's opinion, the Veteran should be rated solely on 
his puretone averages alone, as the 1996 word recognition 
scores are less likely to represent actual hearing ability.  
Rather, they may reflect a misunderstanding of the task or 
other factors.

As the Veteran's claim for an increased rating was received 
by VA in March 2002, the rating period on appeal is from 
March 2001, one year prior to the date of receipt of the 
increased rating claim.  38 C.F.R. § 3.400(o)(2) (2008).  
Therefore, the focus of the Board's review is whether it is 
factually ascertainable that the Veteran experienced an 
increase in his service-connected bilateral hearing loss 
during the period beginning March 2001.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992); see also Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).  Here, there is no 
competent evidence to support the conclusion that the 
Veteran's hearing loss underwent such an increase during the 
rating period on appeal.  The most recent audiological 
evaluation occurred in October 1996, almost five years before 
the period in question.

In sum, the Veteran was correctly evaluated at the time of 
his October 1982 rating decision, and there is insufficient 
evidence upon which to grant a compensable evaluation based 
on the March 2002 claim pending at the time of his death.  
The Board acknowledges the appellant's contention that an 
increase is warranted based upon the October 1996 
audiological evaluation.  However, this evidence is too 
remote from the period on appeal to warrant an increased 
evaluation.  As noted above, a claimant for accrued benefits 
is bound by the same legal requirements to which the veteran 
would have been bound had he survived to have his claim 
finally decided.  


ORDER

A compensable disability rating for bilateral hearing loss, 
for the purpose of accrued benefits, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


